Case 1:19-cv-11314-PBS Document 93-1 Filed 12/17/19 Page 1 of 3




                Exhibit A
                 Case 1:19-cv-11314-PBS Document 93-1 Filed 12/17/19 Page 2 of 3


Daniel McFadden

From:                             Gregory Romanovsky, Esq. <gr@romanovskylaw.com>
Sent:                             Tuesday, December 10, 2019 11:40 AM
To:                               Mahsa Khanbabai; Eliana Nader
Subject:                          Fwd: Tomorrow Afternoon (Wednesday 12/11/19)



Not a significant change, but we probably want to notify the membership.

---------- Forwarded message ---------
From: Young, Mary A <Mary.A.Young@ice.dhs.gov>
Date: Tue, Dec 10, 2019 at 11:31 AM
Subject: Tomorrow Afternoon (Wednesday 12/11/19)
To: Gregory Romanovsky, Esq. <gr@romanovskylaw.com>


Dear Mr. Romanovsky,



Please note that I have requested a delayed start to tomorrow’s afternoon court calendar to accommodate in-
house training. ACIJ Sanchez informed me that the afternoon session will begin at 1:30 p.m.



Thank you.



Mary A. Young

Chief Counsel

Office of the Principal Legal Advisor, Boston

U.S. Immigration and Customs Enforcement

U.S. Department of Homeland Security

(T) (617) 565-9083

(C) (213) 256-5780



*** Warning *** Attorney/Client Privilege *** Attorney Work Product ***

This communication and any attachments may contain confidential and/or sensitive attorney/client privileged information
or attorney work product and/or law enforcement sensitive information. It is not for release, review, retransmission,

                                                            1
                 Case 1:19-cv-11314-PBS Document 93-1 Filed 12/17/19 Page 3 of 3
dissemination, or use by anyone other than the intended recipient. Please notify the sender if this email has been
misdirected and immediately destroy all originals and copies. Furthermore do not print, copy, re-transmit, disseminate, or
otherwise use this information. Any disclosure of this communication or its attachments must be approved by the Office of
the Principal Legal Advisor, U.S. Immigration and Customs Enforcement. This document is for INTERNAL
GOVERNMENT USE ONLY and may be exempt from disclosure under the Freedom of Information Act, 5 USC §§
552(b)(5), (b)(7).




                                                            2
